Jasen, J.
(dissenting). I would affirm the order of the Appellate Division. The Court of Claims found that the value of "the main restaurant building” had been reduced by $9,500. As the Appellate Division pointed out, there was no basis for this finding and, consequently, this item should be eliminated from the award.
The effect of a condemnation may be to diminish the business value of the remaining land and that reduction is properly compensable. (Wayside Nurseries v State of New York, 36 AD2d 212.) Indeed, in this case the claimants were awarded $2,500 for damage to their commercial site. However, the main restaurant building itself was unaffected by the State’s appropriation. Thus, the Court of Claims incorrectly awarded damages for loss to the building. Furthermore, there is no reason for construing the award as encompassing loss to the restaurant business, as opposed to the restaurant building, particularly where an award was made for damage to the commercial site.
Chief Judge Breitel and Judges Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur; Judge Jasen dissents and votes to affirm in a separate memorandum.
Order reversed, with costs, and case remitted to Appellate Division, Third Department, for further proceedings in accordance with the memorandum herein.